Order entered August 8, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01421-CR

                              STACY STINE CARY, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-81637-2011

                                          ORDER
         The Court GRANTS appellant’s August 5, 2013 motion for extension of time to file

appellant’s reply brief.

         We ORDER appellant to file the reply brief within SEVEN DAYS from the date of this

order.


                                                    /s/   LANA MYERS
                                                          JUSTICE